Case 3:18-cv-02168-MAB Document 46 Filed 03/17/21 Page 1 of 8 Page ID #196




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FLAZE LAMONTE PEOPLES,                       )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Case No. 3:18-CV-02168-MAB
                                              )
 MADISON COUNTY JAIL, ET AL.,                 )
                                              )
                      Defendants.             )


                           MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Presently before the Court is Defendant Madhussan Vallala’s motion, and

supporting memorandum, for summary judgment (Docs. 36, 37) and Plaintiff’s response

(Doc. 44). For the reasons set forth below, Defendant’s motion for summary judgment is

granted.

                                    BACKGROUND

       Plaintiff filed his complaint on December 13, 2018, pursuant to 42 U.S.C. § 1983,

for failure to treat a serious medical condition while he was housed at the Madison

County Jail between August 2017 and February 3, 2018 (Doc. 1). Specifically, Plaintiff

alleges that he suffers from “mental conditions that needed to be treated,” but that he did

not receive any medication during this time (Id. at p. 6). Plaintiff’s conditions include

Attention Deficit-Hyperactivity Disorder, anxiety, depression, and pain from shoulder,

neck, and knee problems (Id. at pp. 4-6). Plaintiff describes that he was a patient of

Defendant Madhussan Vallala at OSF Healthcare’s St. Anthony’s Hospital for his mental

                                        Page 1 of 8
Case 3:18-cv-02168-MAB Document 46 Filed 03/17/21 Page 2 of 8 Page ID #197




conditions and joint pain (Id. at p., 6). After his release from Jail in February 2018, Plaintiff

alleges he saw Defendant, who chose to discontinue treating Plaintiff. Plaintiff alleges

Defendant Vallala deprived him of needed medications for mental conditions (Doc. 10,

p. 2).

         After a threshold review by this Court, pursuant to 28 U.S.C. § 1915A, Plaintiff was

permitted to proceed on one count:

         Count 1—Defendant Madhussan Vallala denied Plaintiff adequate medical
         care for his mental conditions at some point after February 3, 2018.

(Doc. 10).

         Defendant Vallala filed his motion, and supporting memorandum, for

summary judgment on July 20, 2020 (Docs. 36, 37). Plaintiff failed to file a timely

response, so the Court entered a Show Cause Order, directing Plaintiff to respond

on August 31, 2020 (Doc. 38). After an extension of time, Plaintiff filed his response

to Defendant’s motion for summary judgment on October 23, 2020 (Doc. 44).

Defendant filed a reply brief on November 2, 2020 (Doc. 45).

         In his motion for summary judgment, Defendant argues that he is not now,

nor has he ever been at any time during which he treated Plaintiff, a government

employee or a public official (Doc. 37, p. 3). In support, Defendant includes a

signed affidavit (Doc. 37-1).

         Defendant describes further, and details that Plaintiff was incarcerated at

the Madison County Jail from August 2017 to February 3, 2018 (Doc. 37, p. 2, citing

to Doc. 1, p. 2). Defendant is an internal medicine physician who was in private

                                          Page 2 of 8
Case 3:18-cv-02168-MAB Document 46 Filed 03/17/21 Page 3 of 8 Page ID #198




practice during this period of time at SAPG Family Medicine in Alton, Illinois

(Doc. 37, p. 2). Before Plaintiff was incarcerated in August 2017, Defendant last

saw Plaintiff for medical care and treatment on July 14, 2017 (Docs. 37, p. 2; 37-1,

p. 1). Plaintiff did not return to see Defendant for medical treatment until February

8, 2018, after he had been released from jail, which Plaintiff admits in his complaint

(Docs. 37-1, p. 1; 1, p. 6).

       Defendant states that he had no interactions with Plaintiff nor did he render

any medical care or treatment to Plaintiff between August 2017 to February 3, 2017,

during which Plaintiff was housed at the Madison County Jail (Doc. 37, pp. 2-3).

Defendant indicates he last saw Plaintiff for medical care and treatment on or

around March 20, 2018 (Id. at p. 1). All of Plaintiff’s medical care and treatment

was conducted at Defendant’s private practice at SAPG Family Medicine in Alton,

Illinois. Id. Defendant avers he did not treat Plaintiff during the time he was

housed at Madison County Jail, or at any other jail, prison, or government

detention facility. Id. Defendant also states that he is not now, nor was he at any

time during his treatment of Plaintiff, a government employee or public official.

Id. Nor was Defendant employed by a private company that contracted with the

Madison County Jail or other governmental agency to provide medical care for

county, state, or federal detainees or inmates. Id. Finally, Defendant details that at

all times he was rendering care and treatment to Plaintiff, Defendant acted as a

physician in private practice and was not acting at the direction of any

governmental entity. Id.
                                         Page 3 of 8
Case 3:18-cv-02168-MAB Document 46 Filed 03/17/21 Page 4 of 8 Page ID #199




       In response to Defendant’s motion for summary judgment, Plaintiff seems

to agree with Defendant, stating, “This civil suit is based on actions taken by

[Defendant] when I was a patient at OSF Healthcare Saint Anthonys[sic] and not

about being an inmate in prison” (Doc. 44, p. 2). Further, Plaintiff argues that in

addition to bringing a deliberate indifference claim, he also filed his complaint for

“medical malpractice.” Id. Plaintiff contends that Defendant was deliberately

trying to get him off of his caseload despite Plaintiff’s serious medical conditions.

In addition, Plaintiff contends that Defendant knowingly and recklessly caused

him emotional pain and suffering by not addressing his serious medical

conditions. Id.

                               LEGAL STANDARD

       On summary judgment, a court may not make credibility determinations,
       weigh the evidence, or decide which inferences to draw from the facts; these
       are jobs for a factfinder. Rather, the court has one task and one task only: to
       decide, based on the evidence of record, whether there is any material
       dispute of fact that requires a trial. Summary judgment is not appropriate
       if the evidence is such that a reasonable jury could return a verdict for the
       nonmoving party. [The court] must look therefore at the evidence as a jury
       might, construing the record in the light most favorable to the nonmovant
       and avoiding the temptation to decide which party's version of the facts is
       more likely true. As we have said many times, summary judgment cannot
       be used to resolve swearing contests between litigants.

Payne v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003) (citations and internal quotations marks
omitted).

                                      DISCUSSION

       The constitutional rights of pretrial detainees are “derived from the Due Process

Clause of the Fourteenth Amendment, rather than the Eighth Amendment, which is

                                         Page 4 of 8
Case 3:18-cv-02168-MAB Document 46 Filed 03/17/21 Page 5 of 8 Page ID #200




applicable to convicted prisoners.” Smith v. Dart, 803 F.3d 304, 309 (7th Cir. 2015)(citations

omitted). Pretrial detainees are to remain free from “punishment,” while prisoners are

“entitled to be free from conditions that constitute ‘cruel and unusual punishment.’” Id.

(citing Farmer v. Brennan, 511 U.S. 825, 832 (1994) and Bell v. Wolfish, 441 U.S. 520, 535

(1979)). The Seventh Circuit applied a deliberate indifference standard derived from the

Eighth Amendment to constitutional claims raised by pretrial detainees, but the

application of that standard was called into question by the Supreme Court in Kingsley v.

Hendrickson, 135 S. Ct. 2466 (2015), which held that a standard of objective reasonableness

applies to excessive force claims brought by pretrial detainees.

       In Miranda v. County of Lake, however, the Seventh Circuit extended the holding of

Kingsley to medical-care claims brought by pretrial detainees, siding with the position

taken by the Ninth and Second Circuits. Miranda v. County of Lake, 900 F.3d 335, 351-352

(7th Cir. 2018). After Miranda, a pretrial detainee’s Fourteenth Amendment right to

medical care is violated if: (1) the detainee had an objectively serious medical need; (2)

the defendant made an intentional act with regard to the plaintiff’s medical need; (3) that

act was objectively unreasonable under the circumstances in terms of treating or

assessing the patient’s serious medical need; and (4) the defendant “acted purposefully,

knowingly, or perhaps even recklessly” with respect to the risk of harm. Miranda, 900

F.3d at 353-354. In essence, the Court considers whether, under the totality of the

circumstances, the individual alleged to have provided inadequate medical care or

inadequate access to medical care responded in an objectively reasonable manner. See

McCann v. Ogle County, Illinois, 909 F.3d 881, 886 (7th Cir. 2018).
                                         Page 5 of 8
Case 3:18-cv-02168-MAB Document 46 Filed 03/17/21 Page 6 of 8 Page ID #201




       Defendant avers that he is not now, nor was he at the time of the allegations

outlined in Plaintiff’s complaint, a governmental actor or contractor. In order to prevail

on a claim pursuant to § 1983, a plaintiff must show that: “a person acting under color of

state law deprived him of a right, privilege, or immunity secured by either the

Constitution or by federal law.” Rossi v. City of Chicago, 790 F.3d 729, 734 (7th Cir. 2015);

See also Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 822 (7th Cir. 2009). In West

v. Atkins, the Supreme Court held that a private physician acts under color of state law

for § 1983 purposes when the physician contracts with the state to provide medical

services to inmates at a state prison hospital. See West v. Atkins, 487 U.S. 42 (1988). The

Supreme Court has not, however, addressed whether a private physician acts under color

of state law when the physician provides medical care to a prisoner in a private facility

outside of the prison. In the absence of a directive from the Supreme Court, the Seventh

Circuit developed a test based on West for such situations See Rodriguez v. Plymouth

Ambulance Serv., 577 F.3d 816, 826–28 (7th Cir. 2009).

       The focus of the test is “the particular function of the medical care provider in the

fulfillment of the state's obligation to provide health care to incarcerated persons.”

Rodriguez, 577 3d at 825 (citing West, 487 U.S. 42).

       It is the physician's function within the state system, not the precise terms of
       his employment, that determines whether his actions can fairly be
       attributed to the State. Whether a physician is on the state payroll or is paid
       by contract, the dispositive issue concerns the relationship among the State,
       the physician, and the prisoner. Contracting out prison medical care does not
       relieve the State of its constitutional duty to provide adequate medical
       treatment to those in its custody, and it does not deprive the State's
       prisoners of the means to vindicate their Eighth Amendment rights. The
       State bore an affirmative obligation to provide adequate medical care to
                                         Page 6 of 8
Case 3:18-cv-02168-MAB Document 46 Filed 03/17/21 Page 7 of 8 Page ID #202




       West. The State delegated that function to respondent Atkins; and
       respondent voluntarily assumed that obligation by contract.

West, 487 U.S. at 55–56.

       Generally, courts should look to the relationship between the physician and the

governmental entity (e.g., Is there a contract between the physician and government

agency? Does the private organization have only “an incidental and transitory

relationship within the state’s penal system”?) to determine if the physician acts under

the color of state law. Rodriguez, 577 3d at 826-827.

       Here, the uncontroverted evidence from both Plaintiff and Defendant establish

that Defendant was not a Madison County employee or government employee in any

regard. Rather, Defendant only treated Plaintiff before and after he was incarcerated.

There is nothing in the record to indicate that Defendant acted under the color of state

law and can properly be a defendant in a Section 1983 lawsuit. To support this even more,

it appears from Plaintiff’s response that he intended to bring a medical malpractice claim

against Defendant, instead of a Section 1983 claim; however, that was not clear from his

complaint or the threshold review pursuant to 28 U.S.C. § 1915A, where Plaintiff was

allowed to proceed on just one Section 1983 claim against Defendant (Docs. 1, 10).

       The facts provided by Defendant in his affidavit unequivocally establish that he

was not a state actor. Plaintiff’s has offered no evidence to suggest otherwise. In fact,

Plaintiff’s response simply confirms the evidence offered by the Defendant. As a result,

Plaintiffs claim under §1983 against the Defendant must fail. Defendant’s motion for

summary judgment is GRANTED and Defendant will be DISMISSED with prejudice.

                                         Page 7 of 8
Case 3:18-cv-02168-MAB Document 46 Filed 03/17/21 Page 8 of 8 Page ID #203




                                 CONCLUSION

      For the above-stated reasons, Defendant Vallala’s motion for summary judgment

(Doc. 36) is GRANTED and this action is DISMISSED with prejudice. The Clerk of

Court is DIRECTED to enter judgment in favor of Defendant Vallala and against Plaintiff

and close this case on the Court’s docket.



      IT IS SO ORDERED.

      DATED: March 17, 2021
                                                 s/ Mark A. Beatty
                                                 MARK A. BEATTY
                                                 United States Magistrate Judge




                                        Page 8 of 8
